Name: 79/910/EEC: Commission Decision of 18 October 1979 approving a potato programme for Lower Saxony pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-09

 Avis juridique important|31979D091079/910/EEC: Commission Decision of 18 October 1979 approving a potato programme for Lower Saxony pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 280 , 09/11/1979 P. 0034 - 0034****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 18 OCTOBER 1979 APPROVING A POTATO PROGRAMME FOR LOWER SAXONY PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/910/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY COMMUNICATED THE LOWER SAXONY POTATO PROGRAMME ON 30 MARCH 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION AND EXPANSION OF MARKETING CENTRES FOR WARE , SEED AND INDUSTRIAL POTATOES AND THE EXPANSION AND RATIONALIZATION OF POTATO PROCESSING IN THE FOOD AND STARCH INDUSTRIES WITH THE AIM OF ADAPTING PRODUCTION AND SALES TO MARKET REQUIREMENTS AS TO QUANTITY , QUALITY AND FORM OF SUPPLY ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE POTATO SECTOR IN LOWER SAXONY ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE POTATO PROGRAMME FOR LOWER SAXONY COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 30 MARCH 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 18 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT